Citation Nr: 1000923	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-21 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post anterior cruciate ligament (ACL) tear, right 
knee, prior to July 29, 2005.

2.  Entitlement to a rating in excess of 20 percent for 
status post ACL tear, right knee, from July 29, 2005.

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.  

4.  Entitlement to service connection for a back disability, 
to include as secondary to a service-connected right knee 
disability.

5.  Entitlement to service connection for a respiratory 
disability (claimed as asthma and sinusitis).

6.  Whether new and material evidence to reopen a claim for 
service connection for paranoid schizophrenia has been 
received. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to 
June 1988.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005 rating decision in which the RO declined 
to reopen a claim for service connection for paranoid 
schizophrenia; denied a rating higher than 10 percent for a 
right knee disability; and denied claims for service 
connection for a left knee disability, for a back disability, 
and for a respiratory disability (claimed as asthma and 
sinusitis).  The Veteran filed a notice of disagreement (NOD) 
in October 2005, and the RO issued a statement of the case 
(SOC) in April 2006.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2006.

Although the RO granted a higher, 20 percent, rating for the 
service-connected right knee disability from July 29, 2005, 
as a higher rating for this disability is assignable before 
and after this date, and the Veteran is presumed to seek the 
maximum available benefit, the Board has characterized the 
appeal as encompassing both matters relating to the right 
knee as set forth on the title page.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, DC; a 
transcript of that hearing is of record.  During the hearing, 
the Veteran submitted additional evidence, along with a 
signed waiver of his right to have this evidence initially 
considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 
(2009).  During the hearing, the Veteran requested, and the 
Veterans Law Judge granted, a 60-day abeyance to submit 
additional evidence.  In July 2009, the Veteran submitted 
additional evidence, along with a signed waiver of his right 
to have this evidence initially considered by the RO.  Id.  

In an August 2009 letter, the Veteran's representative 
requested, and the Veterans Law Judge granted, an additional 
15-day extension to submit additional evidence.  To date, no 
additional evidence has been received.

The Board's decision on the matter of service connection for 
a back disability is set forth below.  The request to reopen 
the claim for service connection for paranoid schizophrenia, 
as well as the claims for higher ratings for a right knee 
disability, and the claims for service connection for a left 
knee disability and a respiratory disability, are addressed 
in the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  No chronic back disability was shown in service, and 
there is no competent evidence or opinion even suggesting 
that there exists a medical nexus between the later diagnosed 
"possible mild scoliosis" and either the Veteran's military 
service or his service-connected right knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a back disability, to 
include as secondary to service-connected right knee 
disability, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a June 2005 pre-rating letter provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The letter specifically informed the Veteran 
to submit any evidence in his possession pertinent to the 
claim herein decided (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The August 
2005 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the June 2005 
letter.  

Subsequently, a March 2006 post-rating letter provided the 
Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the March 2006 
letter, and opportunity for the Veteran to respond, the April 
2006 SOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA outpatient 
treatment records dated through July 2009, private medical 
records from Drs. Goltz and Smith, and the report of a July 
2005 VA examination.  Also of record and considered in 
connection with the appeal are the transcript of the June 
2009 Board hearing, and various written statements provided 
by the Veteran and by his representative, on his behalf.  No 
further RO action on this matter, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2009).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

During the June 2009 Board hearing, the Veteran asserted that 
his current back disability, which he described as back 
spasms, is related to his service-connected right knee 
disability.  He denied any specific trauma during military 
service, but said he has been treated for back spasms since 
service.

The Veteran's STRs reflect that he complained of a 2-day 
history of low back pain in May 1987.  The diagnosis was 
muscle strain.  On December 1987 physical examination, his 
spine was normal and he denied having recurrent back pain on 
his Report of Medical History.  

A December 1991 private medical record from Drs. Goltz and 
Smith reflects that the Veteran had an acute lumbosacral 
strain following a motor vehicle accident.  In January 1992, 
he complained of back pain and denied any prior injuries.  In 
May 1992, it was noted that low back tenderness and muscle 
spasms had resolved, but there were still some mild trigger 
points.

The report of a June 1994 VA general medical examination 
reflects no complaints or findings related to back pain.

The report of a May 2004 VA examination for the joints 
reflects no complaints or findings relating to back pain.  
Five days later, a VA outpatient treatment record reflects 
the Veteran's complaint of worsening back and knee pain over 
the past 4 days.  He complained of a burning sensation down 
the center of his back through the hips with some numbness in 
his left leg and loss of strength in his right leg.  In June 
2004, he complained of a 3-week history of back pain.  A June 
2004 X-ray of the lumbar spine was normal.

A December 2004 VA outpatient treatment record reflects that 
the Veteran was involved in another motor vehicle accident 
and complained of neck pain and headache.  In January 2005, 
he also complained of back pain.    

The report of a July 2005 VA examination for the joints does 
not reflect any complaints or findings related to back pain.  

A July 2009 VA orthopedic consultation note reflects the 
Veteran's complaints of back pain, which he attributed to 
favoring his right knee.  The physician noted that the 
examination of the back was "essentially normal" with no 
neurological deficits in the lower extremities and no 
limitation on straight leg raises.  The physician noted that 
X-rays of the lumbar and thoracic spine were normal.  The 
diagnosis was skeletal pain with uncertain etiology.  The 
report of a July 2009 X-ray of the lumbosacral spine noted an 
impression of possible mild scoliosis.  

Initially, the Board notes, that the record does not clearly 
reflect that the Veteran has, or ever has had, a chronic back 
disability.  The Board notes that there is  no evidence of a 
chronic back disability during service.  While the Veteran 
complained of back pain in May 1987, this pain apparently 
resolved.  In this regard, the Board notes that on December 
1987 examination, his spine was normal and he denied having 
recurrent back pain on his Report of Medical History.  In any 
event, pain alone, without evidence of underlying pathology, 
does not constitute a disability for compensation purposes.   
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Furthermore, although he complained of back pain following 
motor vehicle accidents in December 1991 and December 2004, 
there is no evidence that a chronic back disability was 
diagnosed post service.  Also, on July 2009 VA orthopedic 
consultation, the physician noted that the examination of the 
back was "essentially normal" and that X-rays of the lumbar 
and thoracic spine were normal-supporting the conclusion 
that the Veteran does not have a current back disability.

Moreover, even if the Board was to accept the noted X-ray 
findings of possible scoliosis as indicative of current back 
disability, the claim for service connection would still have 
to be denied on the basis of medical nexus.  Significantly, 
there is no medical evidence or opinion even suggesting a 
medical nexus between any such current disability and either 
service or service-connected disability, and neither the 
Veteran nor his representative has presented or identified 
any such evidence or opinion.  

The Board has also considered assertions made by the Veteran 
and his representative that the Veteran has a back disability 
related to service or his service-connected right knee 
disability, however, the Board points out that such 
assertions provide no basis for allowance of the claim.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As neither the Veteran nor his 
representative is shown to be other than a layperson without 
the appropriate medical training and expertise, neither is 
competent to render a probative opinion on the medical 
matters upon which this claim turns.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value

For all the foregoing reasons, the claim for service 
connection for a back disability, to include on a secondary 
basis, must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports this claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disability, diagnosed as 
possible mild scoliosis, to include as secondary to a 
service-connected right knee disability, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the request to reopen a claim for service 
connection for paranoid schizophrenia, the claims for higher 
ratings for a right knee disability, and the claims for 
service connection for a left knee disability and for a 
respiratory disability, is warranted.

With regard to the Veteran's right knee, the most recent VA 
examination was in July 2005.  During the June 2009 Board 
hearing, the Veteran said that he underwent right knee ACL 
reconstruction in March 2009 and that his right knee was 
significantly worse.  He later submitted VA treatment records 
showing that he had had surgery in March 2009 and follow-up 
physical therapy for the right knee. 

The Board finds that, in view of allegations and evidence of 
worsening right knee disability since the July 2005 VA 
examination, more contemporaneous medical findings are needed 
to evaluate the right knee disability on appeal.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See 
also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (VA has a duty to provide a 
veteran with a thorough and contemporaneous medical 
examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous").  

With regard to the left knee, the Veteran asserts that he 
injured his left knee during military service and has had had 
left knee problems since he was discharged.  Alternatively, 
he asserts his left knee problems are secondary to his 
service-connected right knee disability.  

The Veteran's STRs reflect that he complained of left knee 
pain in March and April 1986 and was diagnosed with 
chondromalacia (also patellofemoral pain syndrome).  In 
November 1987, it was noted that the left knee was normal 
with no effusion, erythema or increased warmth.  In May 1988, 
complaints of left knee edema were noted, however, the 
findings related only to the right knee - suggesting a 
possible mistake was made noting the left knee instead of the 
right knee.  

Post-service, the Veteran complained of left knee pain in 
July 2005 (as reflected in a VA outpatient treatment record).  
He was diagnosed with a left knee strain.  A September 2005 
VA magnetic resonance imaging (MRI) of the left knee reflects 
minimal loss of articular cartilage over the medial femoral 
condyle with no evidence of ligamentous injury.  An X-ray 
showed an osteophyte at the superior pole of the patella.  

With regard to the respiratory disability, the Veteran 
asserts that he had breathing problems during service and was 
diagnosed with a cold.  He said he continued to have 
breathing problems since service and was later diagnosed with 
asthma and sinusitis.

The Veteran's STRs reflect that he complained periodically of 
a cough and congestion.  He was diagnosed with an upper 
respiratory infection in April 1986, and in February and 
March 1987.  In April 1987, he was diagnosed with tobacco 
bronchitis with possible seasonal allergic rhinitis.  In 
April 1988, he complained of a cough and was diagnosed with 
viral gastroenteritis.  

Post-service, VA outpatient treatment records reflect that 
the Veteran was treated for acute bronchitis in September 
2002.  In January 2005, the Veteran complained of wheezing 
and said he was doing better after using an inhaler.  In 
March 2005, it was noted that he had a history of 
bronchospasm and was prescribed a trial of albuterol inhaler.  
A March 2009 pulmonary consultation note reflects that asthma 
was included on the Veteran's problem list.  On pulmonary 
function testing, a mild airflow obstruction was noted with a 
reversible element.  The physician noted that the Veteran 
most likely had chronic obstructive pulmonary disease (COPD) 
with a reversible element versus mild intrinsic asthma.  The 
physician advised that the key to reversal was smoking 
cessation.  An allergy consultation was also recommended to 
rule out an extrinsic allergic element.  A July 2009 VA 
outpatient treatment record notes that the Veteran had 
appointments scheduled in the allergy consultation clinic in 
September 2009.  The reports of these allergy consultations 
are not of record.

Given the in-service complaints and post-service findings of 
a left knee disability and a respiratory disability, the 
Veteran's assertions as to a relationship between the 
disability and service, and the absence of any current 
medical opinion on the question of nexus, the Board finds 
that further examination and medical opinion is needed to 
resolve the claims for service connection for a left knee 
disability and for a respiratory disability.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic and respiratory examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for a scheduled examination in 
connection with either the left knee disability or the 
respiratory disability, without good cause, may well result 
in denial of the claim for service connection (as the 
original claim for service connection will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2009).  The failure to report to a scheduled examination for 
the right knee, without good cause, shall result in denial of 
the claim for increase.  Id.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for a scheduled examination, the 
RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Washington DC VA Medical Center (VAMC) dated through 
September 2005, and from March to July 2009.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any records of 
treatment for the right and left knees, for a respiratory 
disability, and for a psychiatric disability from the 
Washington DC VAMC from September 2005 to March 2009, and 
since July 2009, to include any September 2009 records from 
the allergy consultation clinic, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

With regard to paranoid schizophrenia, during the June 2009 
hearing, the Veteran stated that he receives disability 
benefits from the Social Security Administration (SSA) for a 
psychiatric disability.  In April 2006, he submitted a copy 
of an award letter from SSA, which noted that he had been 
approved benefits for affective disorder.  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  Id. Thus, the Board finds 
that the RO should obtain and associate with the claims file 
a copy of the SSA decision awarding the Veteran disability 
benefits, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

Also, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  The RO's adjudication of the claims for 
higher ratings for a right knee disability should include 
consideration of whether further "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), consistent with Hart v. 
Mansfield, 21 Vet. App. 505 (2007) is appropriate. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Washington DC VAMC all records of 
evaluation and/or treatment for the 
Veteran's right and left knees, 
respiratory disability, and psychiatric 
disability from September 2005 to March 
2009, and since July 2009, to include any 
September 2009 records from the allergy 
consultation clinic.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should request that SSA furnish 
a copy of its decision awarding the 
Veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for higher ratings for the right 
knee disability, the claims for service 
connection for a left knee disability and 
for a respiratory disability, and the 
request to reopen the claim for service 
connection for paranoid schizophrenia.  
The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA orthopedic and respiratory examinations, 
by appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the Veteran, and each 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include X-
rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail. 

Each physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

Orthopedic Examination - a. Right Knee:  
The examiner should conduct range of motion 
testing of the right knee (expressed in 
degrees), noting the exact measurements for 
flexion and extension, and specifically 
identifying any excursion of motion 
accompanied by pain.  If pain on motion in 
the knee is observed, the examiner should 
comment on the extent of pain, and indicate 
at which point pain begins.  Tests of joint 
motion against varying resistance should be 
performed on the knee.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the Veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.

Based on x-ray results, the examiner should 
expressly indicate whether the Veteran has 
arthritis in his right knee.

The examiner should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the right knee.  
If instability is present, the examiner 
should, based on the examination results 
and the Veteran's documented medical 
history and assertions, assess whether such 
instability is slight, moderate or severe.

b. Left Knee:  The examiner should clearly 
identify all current disability(ies) of 
the left knee.  With respect to each 
diagnosed disability, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater  probability) that 
the disability had its onset in service or 
was caused or aggravated by the service-
connected right knee disability.

Respiratory Examination - The examiner 
should clearly identify all current 
respiratory disability(ies), to include 
asthma and sinusitis.  With respect to 
each diagnosed disability, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater  probability) 
that the disability had its onset in 
service or is otherwise medical related to 
the Veteran's military service.

6.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for increased 
ratings for the right knee disability.  If 
the Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claims for increase, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claims for increase, along with all other 
claims remaining on appeal, in light of 
all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claims for increase should include 
consideration of whether further staged 
rating, pursuant to Hart (cited to above), 
is appropriate.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


